Citation Nr: 1048371	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-22 755 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1968 to May 1970, with 
service in the Republic of Vietnam from January 1969 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran's claim was previously before the Board in August 
2009.  At that time, the matter was remanded for additional 
evidentiary development, to include obtaining outstanding VA 
treatment records and providing the Veteran with a VA 
examination.  The requested development was completed and the 
Veteran's claim returns to the Board for final appellate 
consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board is also aware that the Veteran raised separate claims 
of entitlement to service connection for anxiety and 
posttraumatic stress disorder (PTSD).  These claims were denied 
by way of rating decisions dated in November 2004, March 2006, 
December 2006, May 2007, and June 2007.  The Veteran has not 
perfected an appeal with respect to these issues and, therefore, 
such rating decisions are final.  Consequently, new and material 
evidence is required to reopen these claims.  In this regard, the 
Board is cognizant of the United States Court of Appeals for 
Veterans Claims' (Court) holding that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, for the 
purposes of applications to reopen previously denied claims, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that, for purposes of determining whether a new 
claim has been submitted under 38 U.S.C.A. § 7104(b), the 
"factual basis" of a service connection claim is the Veteran's 
disease or injury, rather than the symptoms of that disease or 
injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
Thus, the Board finds that the Veteran's current claim for 
service connection for an acquired psychiatric disorder remains a 
separate and distinct claim from his previously denied claims for 
service connection for anxiety and PTSD.  Id.; see also Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  However, with respect to 
any additionally diagnosed acquired psychiatric disorders, the 
Board has rephrased the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder, to include as 
secondary to a service-connected disability, in accordance with 
Clemons, supra.

In light of the Board's decision to grant service 
connection for mood disorder with depressive features and 
the Veteran's statements regarding his inability to work 
because of such psychiatric disorder and other service-
connected disabilities, the Board finds that a claim of 
entitlement to a total disability rating based on 
individual unemployability (TDIU) is reasonably raised by 
the evidence of record.  Therefore, this issue is referred 
to the agency of original jurisdiction for any appropriate 
action.    


FINDING OF FACT

Mood disorder with depressive features has been etiologically 
related to the Veteran's service-connected diabetes mellitus, 
peripheral neuropathy, and knife wound residuals.


CONCLUSION OF LAW

Mood disorder with depressive features is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010); Allen v. Brown, 7 
Vet. App. 439 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has an acquired psychiatric disorder 
as a result of his military service or as secondary to his 
service-connected disabilities.  In this regard, he is service-
connected for numerous disabilities, including diabetes mellitus, 
knife wound residuals of the right arm with laceration of the 
brachial artery, scar residuals from knife wound, peripheral 
neuropathy of the bilateral lower extremities, carpal tunnel 
syndrome of the bilateral upper extremities, left inguinal 
hernia, erectile dysfunction, and vascular insufficiency of the 
bilateral lower extremities.  See, e.g., February 2008 rating 
decision.  

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist Veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is 
granting in full the benefit sought on appeal in this case.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Laws and Regulations Governing Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2010), service connection for 
certain chronic disabilities, including organic diseases of the 
nervous system or psychosis, may be granted on a presumptive 
basis if manifested to a compensable degree within one year after 
separation from service.

According to 38 C.F.R. § 3.384 (2010), the term "psychosis" 
includes a brief psychotic disorder; delusional disorder; 
psychotic disorder due to general medical condition; psychotic 
disorder, not otherwise specified (NOS); schizoaffective 
disorder; schizophrenia; schizophreniform disorder; shared 
psychotic disorder; and substance-induced psychotic disorder.

Service connection may also be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  38 C.F.R. § 
3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., there is 
an additional increment of disability of the other condition 
which is proximately due to or the result of a service-connected 
disorder).

The provisions of 38 C.F.R. § 3.310 were amended effective 
October 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amended regulation provides that any increase in severity of a 
non-service-connected disease or injury that is proximately due 
to or the result of a service-connected disease will be service-
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
non-service-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule for 
Rating Disabilities and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any increase 
in severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(a), (b), as amended 
effective October 10, 2006.   

The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of service 
connection may be made.  Allen, 7 Vet. App. at 447-449.  This had 
not been VA's practice, which suggests that the recent changes 
amount to a substantial change.  Id.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, a 
version which favors the Veteran. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
Veteran.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in May 1968 prior to entering service.  The 
clinical evaluation was normal and no psychiatric abnormalities 
were found.  The Veteran also described his health as "good" 
and specifically denied ever having nervous trouble of any sort.  
 
The Veteran sought psychiatric care in June 1969 after reporting 
a "great deal" of anxiety and nervousness.  According to the 
examiner, these symptoms were attributable in part to family 
problems and certain personality conflicts within the Veteran's 
unit.  The examiner noted that the Veteran subsequently took 
drugs to cope with his problems.  No psychiatric diagnosis was 
rendered at that time, but the Veteran was advised of the 
importance of additional consultation.  The Veteran was also 
referred to the Red Cross so that he could get information about 
his family's welfare and health.

The Veteran was also afforded a clinical evaluation and physical 
examination in April 1970 prior to discharge from service.  The 
clinical evaluation was normal and no psychiatric abnormalities 
were found.  The Veteran also described his health as "bad," 
but specifically denied ever having nervous trouble of any sort.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination for a non-psychiatric disability in December 1970.  A 
psychiatric evaluation performed in connection with this 
examination was negative for any abnormalities.  Furthermore, 
there is no evidence of a diagnosis of or treatment for psychosis 
or an organic disease of the nervous system within one year of 
the Veteran's discharge from service.

The Veteran was hospitalized at a VA mental health facility for 
inpatient care in March 1997.  The Veteran's past medical history 
was significant for depression which predated this admission by 
approximately five years.  The Veteran sought psychiatric 
admission after reporting suicidal and homicidal ideation.  The 
Veteran also reported having "family problems."  A discharge 
summary dated April 1997 diagnosed the Veteran as having major 
depression.  

The Veteran presented to a VA mental health clinic in April 1997 
for a follow-up group therapy session.  He discussed mounting 
tensions with his spouse and the resulting depression and 
suicidal ideation.  

The Veteran sought treatment at a VA mental health clinic in 
April 2000.  The examiner noted that the Veteran had a history of 
cocaine abuse and major depression dating back to 1997.  In a 
follow-up appointment dated May 2000, the Veteran reported 
"trauma symptoms" as a result of his Vietnam service.  He also 
reported depression related to his job and financial problems.  
It was further noted that the Veteran recently retired from the 
United States Postal Service (USPS) after 21 and one-half years 
of service because of ill health.  However, the Veteran stated 
that he was "railroaded" out of his job.  The examiner noted 
that the Veteran received prescription medication as a result of 
his depression.

The Veteran was afforded a VA C&P muscles examination in October 
2003.  The Veteran's past medical history was significant for 
adjustment disorder, among other conditions.

The Veteran subsequently received inpatient psychiatric care at a 
VA mental health facility in June 2004 after reporting depressed 
mood and suicidal ideation.  The Veteran's past history of 
substance abuse was likewise well-documented.  The Veteran also 
reported having significant financial strain since losing his job 
at the post office.  Psychiatric examinations conducted during 
this period of inpatient hospitalization were significant for 
major depressive disorder (MDD).  The Veteran was discharged in 
July 2004.  The impression on discharge was depression NOS, 
alcohol abuse, rule out dependence, rule out PTSD.

In December 2004, VA contacted the local police to perform a 
welfare check on the Veteran after he expressed suicidal thoughts 
and took more than the prescribed amount of his psychiatric 
medication.  A January 2005 follow-up appointment found the 
Veteran to be depressed.  The Veteran reported that his wife 
needed surgery for an unidentified condition and that he was 
afraid that they would "be put on the streets" thereafter.

The Veteran returned for additional VA care in May 2005.  He 
reported feeling good on his present medication regimen, but 
stated that he occasionally experienced suicidal or homicidal 
ideation as well as auditory or visual hallucinations, 
particularly when he thought about the past (and specifically 
about losing his job six years ago).  The impression was 
depressive disorder, alcohol and cocaine abuse in remission, and 
PTSD symptoms.

The Veteran was diagnosed as having PTSD and cocaine withdrawal 
in January 2006.  The Veteran stated that he was "wound up" 
since returning from Vietnam.  He also reported a longstanding 
history of substance abuse and stated that he was "very bitter" 
about losing his job at the USPS.  According to the Veteran, he 
missed work at the USPS as a result of his anxiety and 
nervousness.  In addition to the above diagnosed psychiatric 
disorder, the VA examiner noted that the Veteran had the 
following psychosocial or environmental problems: unemployment, 
marital discord, financial [problems], chronic illness, and 
combat exposure.

In a follow-up VA psychiatric treatment note dated that same 
month, the examiner stated that the Veteran's insufficient 
revenue was "central" to his retained anger at the post office 
for firing him in the past.  According to the examiner, the 
Veteran fantasized about retaliating against those individuals 
involved in this dispute.  The examiner further stated that the 
Veteran met the criteria for a diagnosis of PTSD.

The Veteran was afforded a VA psychotherapy consultation in 
February 2006.  He reported symptoms of anxiety and depression as 
well as suicidal and homicidal thoughts.  The Veteran described a 
long-standing history of substance abuse, depression, and 
unstable relationships.  However, the Veteran expressed the 
opinion that his "problems" originated as a result of his 
service in Vietnam.  The impression was depressive disorder, NOS.  
See also, VA treatment records dated June and July 2006 
(diagnosing depression, PTSD and/or depressive disorder, NOS).

The Veteran's wife submitted a statement in support of the 
current claim in August 2006.  Specifically, she described the 
Veteran's psychiatric symptoms and stated that the Veteran was 
unable to "fulfill his duties as being a husband."

VA administered a C&P psychiatric examination in connection with 
the current claim in December 2009.  The Veteran's past social 
history was significant for heavy for drug and alcohol use for a 
period of approximately 20 years, ending in January 2006.  
According to the Veteran, his depressive symptoms dated back to 
the 1990s, and he attributed these symptoms to "the way his life 
had been going."  At that time, the Veteran also reported a host 
of medical problems, including difficulties with his right arm, 
diabetes, and peripheral neuropathy.  It was also noted that the 
Veteran worked at the post office for 21 and one-half years 
before being fired for missing too much work.  According to the 
Veteran, he missed work because he had problems with his arm and 
depression.  The Veteran also worked in the past as a truck 
driver, but stated that he was unable to find work in this field 
because of his arm and because of the amount of medications he 
took.  The Veteran was unemployed at the time of the examination, 
but not retired.    

Following a mental status examination, the Veteran was diagnosed 
as having a mood disorder with depressive features due to general 
medical condition (diabetes mellitus, residuals of knife wound, 
and peripheral neuropathy of the lower extremities).  The 
examiner further stated:

Based on [the Veteran's] report, medical 
records and SMRs [service medical records] 
there appears to be no evidence that the 
depression began in service.  This opinion 
is based in part on his own report that he 
didn't know if he was depressed in service 
because he didn't know what depression 
was.  It is also based on the 6-12-69 note 
in SMRs that states there was no 
psychiatric disease but he was having 
situational anxiety and nervousness due to 
personality conflicts on the unit.  Given 
that the nervousness and anxiety was 
situational in nature, one would not 
expect it to persist.

He does appear to be struggling with a 
mood disorder with depressive features due 
to a general medical condition: problems 
with his right arm that has been stabbed, 
diabetes and peripheral neuropathy.  This 
depression is caused by these conditions.      

Resolving all doubt in the Veteran's favor, the Board finds that 
the preponderance of the evidence supports a finding of service 
connection on a secondary basis for an acquired psychiatric 
disorder, diagnosed as mood disorder with depressive features, as 
secondary to a service-connected disabilities.  In this regard, 
the December 2009 VA examiner attributed the Veteran's currently 
diagnosed mood disorder with depressive features to his service-
connected knife wound residuals of the right arm, diabetes 
mellitus, and peripheral neuropathy of the lower extremities.  In 
support of this contention, the examiner reviewed the Veteran's 
claims file and conducted a thorough interview with and 
psychiatric examination of the Veteran.  The examiner also relied 
on her professional training and specialized expertise in the 
field of psychiatry in reaching this conclusion.  The Board finds 
this opinion to be highly probative evidence on the issue of 
service connection.

The Board also finds highly probative the Veteran's statements 
that his depressive symptoms were related to his service-
connected disabilities.  The Court has in the past held that lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition"); see also, Davidson v. Shinseki, 581 F.3d. 1313, 
1315 (Fed. Cir. 2009).  

Thus, the Veteran's lay statements regarding his depressive 
symptoms and when they began is competent evidence.  The Board 
also finds this evidence to be credible, particularly where, as 
here, the Veteran's statements in this regard are consistently 
reflected in the medical evidence of record.  Moreover, the 
Board cannot reasonably disassociate the nature or severity of 
the Veteran's acquired psychiatric disability caused by service-
connected disabilities and other post-service experiences.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, 
resolving all reasonable doubt in the Veteran's favor, service 
connection for an acquired psychiatric disorder, diagnosed as 
mood disorder with depressive features, is warranted on a 
secondary basis.  Accordingly, service connection for mood 
disorder with depressive features is granted.  38 U.S.C.A. § 
5107.

In reaching this decision, the Board is cognizant that the 
Veteran has also been diagnosed with adjustment disorder; 
however, he does not contend, and the evidence does not show, 
that such is related to his military service and/or service-
connected disabilities.  Additionally, while the Veteran also 
has varying diagnoses of depression, i.e., MDD, depression NOS, 
and depressive disorder, the Board finds that such diagnoses and 
its accompanying symptoms are included in the Veteran's 
currently diagnosed mood disorder with depressive features.  
Finally, as noted in the Introduction, while the record reflects 
diagnoses of anxiety and PTSD, such disorders are not included 
in the current claim.  See Boggs, supra; Ephraim, supra.


ORDER

Service connection for mood disorder with depressive features is 
granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


